DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Claims 1-18 are allowable per the examiner’s amendment to the record, which appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with HAN-JEN YU (Reg. No. L1192) on January 29, 2022.
The claims are amended as follows:
1.	A composition for restorative vaginal lubrication comprising
a quantity of water;
a quantity of glycerin;
a quantity of cetearyl alcohol;
a quantity of glyceryl stearate;
a quantity of avocado oil;
a quantity of squalene oil;
a quantity of lecithin;
a quantity of benzoin oil;
a quantity of xanthan gum;
a quantity of citric acid;
a quantity of potassium sorbate;
a quantity of Dehydroepiandrosterone (DHEA);
a quantity of elderberry extract;
a quantity of damiana extract;
a quantity of progesterone;
a quantity of pomegranate oil;

the quantity of water, the quantity of glycerin, the quantity of cetearyl alcohol, the quantity of glyceryl stearate, the quantity of avocado oil, the quantity of squalene oil, the quantity of lecithin, the quantity of benzoin oil, the quantity of xanthan gum, the quantity of citric acid, the quantity of potassium sorbate, the quantity of DHEA, the quantity of elderberry extract, the quantity of damiana extract, the quantity of progesterone, the quantity of pomegranate oil, and the quantity of sodium benzoate being homogeneously mixed into a vaginal salve.

2.	The composition for restorative vaginal lubrication of, wherein the quantity of water is

3.	The composition for restorative vaginal lubrication of, wherein the quantity of glycerin is

4.	The composition for restorative vaginal lubrication of, wherein the quantity of cetearyl alcohol is

5.	The composition for restorative vaginal lubrication of, wherein the quantity of glyceryl stearate is

6.	The composition for restorative vaginal lubrication of, wherein the quantity of avocado oil is

7.	The composition for restorative vaginal lubrication of, wherein the quantity of squalene oil is

8.	The composition for restorative vaginal lubrication of, wherein the quantity of lecithin is

9.	The composition for restorative vaginal lubrication of, wherein the quantity of benzoin oil is

10.	The composition for restorative vaginal lubrication of, wherein the quantity of xanthan gum is

11.	The composition for restorative vaginal lubrication of, wherein the quantity of citric acid is

12.	The composition for restorative vaginal lubrication of, wherein the quantity of potassium sorbate is

13.	The composition for restorative vaginal lubrication of, wherein the quantity of Dehydroepiandrosterone (DHEA) is

14.	The composition for restorative vaginal lubrication of, wherein the quantity of elderberry extract is

15.	The composition for restorative vaginal lubrication of, wherein the quantity of damiana extract is

16.	The composition for restorative vaginal lubrication of, wherein the quantity of progesterone is

17.	The composition for restorative vaginal lubrication of, wherein the quantity of pomegranate oil is

18.	The composition for restorative vaginal lubrication of, wherein the quantity of sodium benzoate is

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is PLACE (US 5,877,216, Issued Mar. 2, 1999; hereinafter, “Place”).  Place is directed to:
TREATMENT OF FEMALE SEXUAL DYSFUNCTION
ABSTRACT
Methods and formulations for treating female sexual dysfunction are provided.  A pharmaceutical composition formulated so as to contain a selected vasodilating agent is administered to the vagina or vulvar area of the individual undergoing treatment.  Suitable vasodilating agents include naturally occurring prostaglandins, synthetic prostaglandin derivatives, endothelial-derived relaxation factors, vasoactive intestinal polypeptide agonists, smooth muscle relaxants, leukotriene inhibitors, pharmaceutically acceptable salts, esters and inclusion complexes of any of the foregoing, and mixtures thereof.  The novel formulations are also useful for preventing the occurrence of yeast infections, improving vaginal muscle tone and tissue health, enhancing vaginal lubrication, and minimizing excess collagen deposition.  A clitoral drug delivery device is also provided.
Place, title & abstract.  In this regard, Place teaches the treatment of sexual dysfunction in a female individual:
1.	A method for treating sexual dysfunction in a female individual, comprising administering to the vagina and/or vulvar area of the individual a pharmaceutical formulation comprising an effective amount of a vasodilating agent selected from the group consisting of naturally occurring prostaglandins, synthetic prostaglandin derivatives, pharmaceutically acceptable salts, esters and inclusion complexes thereof, and combinations of any of the foregoing.
[...]
10.	The method of claim 1, wherein the pharmaceutical formulation further includes a steroid.
Place, claims 1 and 10.  Further in this regard, Place teaches suitable steroids, inter alia, progesterone, as well as the incorporation of androgenic agents such as dehydroepiandrosterone (i.e., “DHEA”):
The pharmaceutical formulations used in the methods of the present invention may also include one or more pharmacologically active agents other than the vasodilator.  For example, the formulations may contain a steroid, a steroid agonist, partial agonist, or antagonist.  Steroids will generally be selected from the group consisting of progestogens, estrogens, pharmaceutically acceptable salts and esters of any of the foregoing, and mixtures thereof. Specifically, such steroids include estradiol, estradiol benzoate, estradiol cypionate, estradiol dipropionate, estriol, estrone, estrone benzoate, ethynyl estradiol, and mestranol, in the estrogen family, and acetoxypregnenolone, ethisterone, fluorogestone acetate, hydroxymethylprogesterone, hydroxymethylprogesterone acetate, hydroxyprogesterone, hydroxyprogesterone acetate, hydroxyprogesterone caproate, norethindrone, norethindrone acetate, norethynodrel, pregnenolone and progesterone, in the progestogen family.  Additionally, with pharmaceutical formulations adapted for vulvar administration, it may be desirable to include an androgenic agent such as testosterone, dihydrotestosterone, testosterone analogues such as dehydroepiandrosterone (“DHEA”) and DHEA sulfate, or the like.  Examples of preferred antagonists or partial agonists are tamoxifen, cenchroman, clomiphene, droloxifene, raloxifene and pharmaceutically acceptable salts thereof, particularly tamoxifen or clomiphene citrate.
Place, col. 8, ln. 28-53.  Place teaches “a pharmaceutical formulation comprising an effective amount of a vasodilating agent” (Place, claim 1), whereby it is noted:
“the pharmaceutical formulation further includes a steroid” (Place, claim 10), which may “generally be selected from the group consisting of progestogens,” e.g., “progesterone” (Place, col. 8, ln. 32-33 & 44) that relates to “a quantity of progesterone” of claim 1;
 wherein “pharmaceutical formulations adapted for vulvar administration, it may be desirable to include an androgenic agent such as [...] testosterone analogues such as dehydroepiandrosterone (‘DHEA’)” (Place, col. 8, ln. 45-49), which relates to “a quantity of Dehydroepiandrosterone (DHEA)” of claim 1; and
Place teaches suitable formulation types and ingredients:
The formulations may also include one or more components to enhance permeation of the vasodilating agent, i.e., “permeation enhancers.” Suitable permeation enhancers include those generally useful in conjunction with topical, transdermal or transmucosal drug delivery. Examples of suitable permeation enhancers include [...], lecithin, [...].
Ointments are semisolid preparations that are typically based on petrolatum or other petroleum derivatives.  The specific ointment base to be used, as will be appreciated by those skilled in the art, is one that will provide for optimum drug delivery.  As with other carriers or vehicles, an ointment base should be inert, stable, nonirritating and nonsensitizing.  As explained in Remington: The Science and Practice of Pharmacy, supra, at pages 1399-1404, ointment bases may be grouped in four classes: oleaginous bases; emulsifiable bases; emulsion bases; and water-soluble bases.  Oleaginous ointment bases include, for example, vegetable oils, fats obtained from animals, and semisolid hydrocarbons obtained from petroleum.  Emulsifiable ointment bases, also known as absorbent ointment bases, contain little or no welter and include, for example, hydroxystearin sulfate, anhydrous lanolin and hydrophilic petrolatum.  Emulsion ointment bases are either water-in-oil (W/O) emulsions or oil-in-water (O/W) emulsions, and include, for example, cetyl alcohol, glyceryl monostearate, lanolin and stearic acid.  Preferred water-soluble ointment bases are prepared from polyethylene glycols of varying molecular weight; again, reference may be had to Remington: The Science and Practice of Pharmacy for further information.
[...]
Pharmaceutical emulsion formulations are generally formed from a dispersed phase (e.g., a pharmacologically active agent), a dispersion medium and an emulsifing agent.  If desired, emulsion stabilizers can be included in the formulation as well.  A number of pharmaceutically useful emulsions are known in the art, including oil-in-water (o/w) formulations, water-in-oil (w/o) formulations and multiple emulsions such as w/o/w or o/w/o formulations.  Emulsifying agents suitable for use in such formulations include, but are not limited to, TWEEN 60®, Span 80®, cetostearyl alcohol, myristyl alcohol, glyceryl monostearate and sodium lauryl sulfate.[]
(Place, col. 9, ln. 1-10, col. 9, ln. 54 to col. 10, ln. 9; col. 10, ln. 22-33), whereby it is noted:
water in water-in-oil (W/O) or oil-in-water (O/W) emulsions (Place, col. 10, ln. 3-4 & 27-29) relates to “a quantity of water” of claim 1,
“cetostearyl alcohol” (Place, col. 10, ln. 31-32) relates to “a quantity of cetearyl alcohol” of claim 1,
“glyceryl monostearate” (Place, col. 10, ln. 32) relates to “a quantity of glyceryl stearate” of claim 1, and
“lecithin” (Place, col. 9, ln. 10) relates to “a quantity of lecithin” of claim 1. 
However, it is noted that: 
Place DOES NOT TEACH further active ingredients, namely: 
“a quantity of elderberry extract,” and 
“a quantity of damiana extract” 
as required by claim 1; and
although Place teaches “oleaginous ointmnet bases” that include “vegetable oils” (Place, col. 9, ln. 58-66) Place DOES NOT TEACH a particular oleaginous carrier composition containing:
“a quantity of glycerin,”
“a quantity of avocado oil,”
“a quantity of squalene oil,”
“a quantity of benzoin oil,”
“a quantity of xanthan gum,”
“a quantity of citric acid”
“a quantity of potassium sorbate”
“a quantity of pomegranate oil,” and
“a quantity of sodium benzoate,”
as required by claim 1.
Thus, the instant claims are distinguishable from Place.






Conclusion
Claims 1-18 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611